UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN MAURICE USSERY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cr-00032-MR-DLH-1)


Submitted:   May 23, 2014                     Decided:   June 6, 2014


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, FEDERAL DEFENDERS OF WESTERN
NORTH CAROLINA, INC., Ross H. Richardson, First Assistant
Federal Defender, Charlotte, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jonathan Maurice Ussery pled guilty to possession of a

firearm     by     a    convicted      felon,       in    violation     of     18     U.S.C.

§ 922(g)(1) (2012), and was sentenced to seventy-nine months in

prison.       Ussery      reserved      the       right   to   appeal    the        district

court’s denial of his motion to suppress the firearm recovered

subsequent to a Terry ∗ stop.                     We affirm the judgment of the

district court.

             When considering a district court’s ruling on a motion

to suppress, we review its factual findings for clear error and

its legal conclusions de novo.                United States v. McGee, 736 F.3d

263, 269 (4th Cir. 2013), cert. denied, 134 S. Ct. 1572 (2014).

Where the district court has denied a motion to suppress, we

construe     the       evidence   in    the       light    most   favorable          to    the

government.        United States v. Black, 707 F.3d 531, 534 (4th Cir.

2013).

             Consistent with the Fourth Amendment, a police officer

may stop a person for investigative purposes when the officer

has   reasonable         suspicion      based       on    articulable        facts        “that

criminal activity ‘may be afoot.’”                   United States v. Arvizu, 534

U.S. 266, 273 (2002) (quoting Terry, 392 U.S. at 30).                                Whether

there is reasonable suspicion to justify the stop depends on the

      ∗
          Terry v. Ohio, 392 U.S. 1 (1968).



                                              2
totality of the circumstances, including the information known

to the officer and any reasonable inferences to be drawn at the

time of the stop.              Id. at 273-74; United States v. Foster, 634

F.3d    243,    246       (4th    Cir.       2011).          The     reasonable         suspicion

assessment      is       a    “commonsensical            proposition,”           and    deference

should be accorded to police officers’ determinations based on

their    practical           experience      and     training.            United       States    v.

Foreman, 369 F.3d 776, 782 (4th Cir. 2004).

             With     these       standards         in   mind,      and    having       carefully

reviewed the transcript of the suppression hearing, the record,

and    the   parties’         briefs,     we   conclude        that       the     officers      had

reasonable      suspicion         to    initiate         a   Terry       stop    and    that    the

district     court       properly       denied       Ussery’s        motion       to    suppress.

Accordingly,        we       affirm    the     district        court’s          judgment.        We

dispense       with      oral     argument         because         the    facts        and   legal

contentions      are         adequately      presented       in     the    materials         before

this court and argument would not aid the decisional process.



                                                                                         AFFIRMED




                                                3